                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00020-FDW

TERRANCE L. JAMES-BEY,                               )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )               ORDER
                                                     )
KENNETH LASSITER, et al.,                            )
                                                     )
                  Defendants.                        )
________________________________________             )

       THIS MATTER is before the Court on Plaintiff’s “Emergency Injunction” [Doc. 59],

which will be construed by the Court as a motion for preliminary injunction, and on the Court’s

on motion on review of the docket in this matter.

I.     BACKGROUND

       Pro se Plaintiff Terrance L. James-Bey, a North Carolina inmate currently incarcerated at

Marion Correctional Institution, filed this action on January 22, 2019, pursuant to 42 U.S.C. §

1983, naming thirteen Defendants. [Doc. 1]. In the original Complaint, Plaintiff, who identifies

himself as a “free born Moor,” alleged that he was assigned to Marion’s Rehabilitative Diversion

Unit (RDU) and that Marion officials confiscated both his personal property (including religious

property) and legal papers in retaliation for Plaintiff’s complaints against Defendants related to

their alleged mistreatment of him based on his religion. On initial review of Plaintiff’s Complaint,

the Court ordered Plaintiff to amend his Complaint to save it from dismissal. [Doc. 18]. Plaintiff’s

Amended Complaint survived initial review as to the claim Plaintiff brought against Defendants

Lassiter, Corpening, Hamilton, Barker, and Bond regarding the conduct of disciplinary hearings.

The remaining Defendants and claims were dismissed. [Id.]. Plaintiff has brought several previous
motions for emergency injunctive relief, all of which have been denied. [Docs. 6, 7, 9, 23, 24, 26,

27].

       Since March 2, 2020, Plaintiff has refused three different pieces of mail sent by the Court

to Plaintiff. [See Docs. 55, 56, 58]. Now, Plaintiff moves the Court for an order prohibiting

“Defendant -- Jeffrey Nichols and Sgt. Gregory” from further interfering with Plaintiff’s outgoing

legal mail. [Doc. 59]. Plaintiff alleges that he currently has “a pile of mail blocked and stopped

by Defendants from reaching the Court.” [Id.]. Plaintiff claims that the instant motion is the third

notice he has sent to the Court related to this issue, and he prays that the Court receives this motion

“due to a staff shortage resulting from the COVID-19 panic.” [Id.].

II.    DISCUSSION

       A preliminary injunction is an extraordinary remedy afforded before trial at the discretion

of the district court. In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 524-26 (4th Cir. 2003).

It is an extraordinary remedy never awarded as of right. Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7, 24 (2008). In each case, courts “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the requested relief.” Amoco

Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987). “[C]ourts of equity should pay

particular regard for the public consequences in employing the extraordinary remedy of

injunction.” Winter, 555 U.S. at 24. To obtain a preliminary injunction, the plaintiff must establish

(1) that he is likely to succeed on the merits; (2) that he is likely to suffer irreparable harm in the

absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4) that an

injunction is in the public interest. Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575

F.3d 342, 346 (4th Cir. 2009), vacated on other grounds by 130 S. Ct. 2371 (2010).

       Here, Plaintiff seeks an order preventing “Jeffrey Nichols and Sgt. Gregory” from



                                                  2
continuing to interfere in Plaintiff’s outgoing legal mail. Jeffrey Nichols is no longer a Defendant

in this matter. He was terminated on October 15, 2019, on the Court’s initial review of Plaintiff’s

Amended Complaint. Sergeant Gregory was never a party to these proceedings. As such, the

Court cannot order them to cease interfering with Plaintiff’s legal mail in these proceedings, even

if Plaintiff had established he was entitled to injunctive relief.

        The Court, however, cautions officials at Marion Correctional Institution that systematic

interference with the transmission of legal mail is, itself, grounds for an action under § 1983 for

violation of the First Amendment to the U.S. Constitution. Furthermore, the failure to transmit

Plaintiff’s legal mail, if factual, tends to show that officials at Marion seek to thwart Plaintiff’s

efforts to redress the alleged wrongs. The Warden and his staff are, therefore, advised to ensure

that Plaintiff’s legal mail is transmitted in accordance with prison and North Carolina Department

of Public Safety policies.

        Plaintiff too is cautioned because refusing mail from this Court may constitute a failure to

prosecute this case. Plaintiff cannot maintain this action if he continues to refuse mail from this

Court, as the entire judicial process will be impaired if Plaintiff is unaware of the Court’s rulings,

any notifications Plaintiff may be sent, and/or any case deadlines or other case requirements.1 The

Court will direct the Clerk to send Plaintiff a copy of the docket sheet in this matter so that Plaintiff

can ensure that he has all documents that have been filed in this case.

III.    CONCLUSION

        For the reasons stated herein, Plaintiff’s motion for preliminary injunction will be denied.




1
 Given Plaintiff’s instant motion, the Court questions whether Plaintiff has refused mail from this Court or
whether mail from this Court is being withheld from Plaintiff. The Court makes no assumptions in this
regard but is concerned regarding the true state of affairs regarding Plaintiff’s mail at Marion and hopes no
further action is required to remediate this issue.
                                                     3
IT IS, THEREFORE, ORDERED that:

1. Plaintiff’s motion for preliminary injunction [Doc. 59] is DENIED.

2. The Clerk is instructed to send a copy of this Order to the Warden at Marion

   Correctional Institution in Marion, North Carolina.

3. The Clerk is further instructed to send a copy of the docket sheet in this matter to the

   Plaintiff.

IT IS SO ORDERED.

                                       Signed: April 2, 2020




                                         4
